479 So.2d 320 (1985)
The STATE of Florida, Appellant,
v.
Roberto PRIETO and Raul Nieves, Appellees.
No. 85-848.
District Court of Appeal of Florida, Third District.
December 17, 1985.
Jim Smith, Atty. Gen., and Richard L. Polin, Asst. Atty. Gen., for appellant.
Howard Sohn, Miami, for appellee Raul Nieves.
Before BARKDULL, HUBBART and BASKIN, JJ.
PER CURIAM.
The state appeals the trial court's determination that State v. Glosson, 462 So.2d 1082 (Fla. 1985), required dismissal of the criminal charges against defendants, Roberto Prieto and Raul Nieves. Dismissal of an information is not required under Glosson where, as here, payment to the confidential informant was contingent on the quantity of drugs seized and not on cooperation and trial testimony in the resulting criminal prosecution. We therefore hold that the trial court improperly dismissed the information. We reverse and remand as to both defendants.
Reversed and remanded.